DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 11-20 (Species I) in the reply filed on 02/22/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first reception unit, a second reception unit, a first setting unit, a second setting unit,  a third setting unit, a third reception unit, a fourth reception unit, a fifth reception unit, a first display control unit, a second display control unit, an output unit, and a generating unit configured to… in claims 1-16.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a first reception unit, a second reception unit, a first setting unit, a second setting unit,  a third setting unit, a third reception unit, a fourth reception unit, a fifth reception unit, a first display control unit, a second display control unit, an output unit, and a generating unit configured to” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (US 2018/0160049 A1).

Concerning claim 1, Aizawa teaches a information processing apparatus comprising: 
a first reception unit configured to receive an input corresponding to an operation on a first operation unit (fig. 3: input unit 304, wherein user operations are received from input devices such as a joy stick, jog dial, touch panel, keyboard, and mouse); 
a second reception unit configured to receive an input corresponding to an operation on a second operation unit (¶0061: user operation received from an input device such as a mouse and/or ¶0064-0066: operation of another one of three joy sticks); 
a first setting unit configured to set a target position to be included in a visual field according to a virtual viewpoint corresponding to a virtual viewpoint image (¶0031: a virtual operation control unit 401 can accept operations from the user that designate an object (e.g., a goal post) as a target position; fig. 5A: object 701 in the virtual-viewpoint image 501 may also be a predetermined object that is tracked), based on an input received by the first reception unit; and 
a second setting unit configured to set a position and orientation of the virtual viewpoint relative to the target position (fig. 4: switching unit 410; ¶0045), based on an input received by the second reception unit (fig. 5A: buttons 502-503; ¶¶0060-0061 and/or ¶¶0064-0066: multiple joy sticks). Aizawa differs from Applicant’s invention in that the target position is set based on an input received by the first reception unit. Aizawa fails to explicitly teach the mechanism used to input the target position to be included in a visual field according to a virtual viewpoint corresponding to a virtual viewpoint image.
However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Aizawa invention to use input received by the first reception unit (e.g., input from devices such as a joy stick, jog dial, touch panel, keyboard, and mouse), to set a target position to be included in a visual field according to a virtual viewpoint corresponding to a virtual viewpoint image. Such a modification is merely the use of known technique to improve similar devices (methods, or products) in the same way. In this case, the use of input information received by the first reception unit to set a target position would be the method the operator would use to select the target position (e.g., Aizawa, fig. 5A: object 701 and/or ¶0031: selecting the goal post as the target position) of the Aizawa invention.

Concerning claim 2, Aizawa further teaches the apparatus according to claim 1, wherein the second setting unit sets the position and orientation of the virtual viewpoint relative to the target position in an associated manner so that the target position exists in a predetermined direction when viewed from the virtual viewpoint (¶¶0060-0062: selection of virtual camera switching buttons 502-503 allows the position and orientation of the virtual viewpoint relative to the target position to be changed in a predetermined manner relative to the operation selected).

Concerning claim 3, Aizawa further teaches the apparatus according to claim 2, wherein the predetermined direction is a line-of-sight direction according to the orientation of the virtual viewpoint (¶0061: switching to the opposite side of the target object when the current line-of-sight is blocked).

Concerning claim 4, Aizawa further teaches the apparatus according to claim 2, wherein the predetermined direction is a direction set based on a user operation (¶0062).

Concerning claim 5, Aizawa teaches the apparatus according to claim 1, further comprising a third reception unit configured to receive an input corresponding to an operation on a third operation unit, wherein the first setting unit sets the target position in a three-dimensional space based on the input received by the first reception unit and the input received by the third reception unit (¶0064-0066: a third reception unit is implied for accepting input from a third of at least a mouse input and three joy sticks. Furthermore, the position/orientation of the virtual camera are set in the three-dimensional virtual camera coordinate system (Xc, Yc, Zc)).

Concerning claim 6, Aizawa teaches the apparatus according to claim 1, further comprising a fourth reception unit configured to receive an input corresponding to an operation on a fourth operation unit (¶0064-0066: a fourth reception unit is implied for accepting input from a fourth of at least a mouse input and three joy sticks), wherein the second setting unit sets a three-dimensional position of the virtual viewpoint relative to the target position (¶¶0063-0064: the position/orientation of the virtual camera are set in the three-dimensional virtual camera coordinate system (Xc, Yc, Zc)), and orientations of the virtual viewpoint in a pan direction and a tilt direction based on the input received by the second reception unit and the input received by the fourth reception unit (¶0066: motion in the horizontal direction of a first joystick can be associated with motion of the virtual camera along the Xc axis (i.e., panning) and motion in the front to rear direction of a third joystick can be associated with the pitch motion of the virtual camera (i.e., tilt)).

Concerning claim 7, Aizawa further teaches the apparatus according to claim 6, wherein the second setting unit sets an orientation of the virtual viewpoint in a roll direction based on the input received by the fourth reception unit (¶0066: motion in the horizontal of a second joystick can be associated with a roll motion of the virtual camera).

Concerning claim 8, Aizawa further teaches the apparatus according to claim 1, further comprising a third setting unit configured to set a viewing angle of the visual field according to the virtual viewpoint based on the input received by the second reception unit (¶0031: the user changing the direction of view using input devices; ¶¶0064-0066).

Concerning claim 11, Aizawa further teaches the apparatus according to claim 1, wherein the first and the second operation units are operation units separately provided in different housings (fig. 3: input unit 304, wherein user operations are received from input devices such as a joy stick, jog dial, touch panel, keyboard, and mouse; ¶0061 in the case where the first operation unit is one of a joy stick, jog dial, touch panel, keyboard and the second operation unit is a mouse for selecting an operation mode; Aizawa further teaches the use of multiple joy sticks in ¶0066).

Concerning claim 12, Aizawa further teaches the apparatus according to claim 1, wherein the first and the second operation units are different joy sticks (Aizawa further teaches the use of multiple joy sticks in ¶0066).

Concerning claim 13, Aizawa teaches the apparatus according to claim 1, further comprising: 
a first display control unit configured to instruct a first display unit to display an image indicating the target position set based on the operation on the first operation unit (fig. 5A: output unit 306; ¶¶0060-0061: target position of object 701); and 
a second display control unit configured to instruct a second display unit to display an image according to the position and orientation of the virtual viewpoint set based on operations on the first and the second operation units (fig. 5A: output unit 306; ¶¶0060-0061: position/orientation of the virtual camera). 

Concerning claim 14, Aizawa teaches the apparatus according to claim 13. Aizawa differs from the claimed invention in that the first display unit and the second display unit are not display units of different display apparatuses, however, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify the Aizawa reference to comprise a first display control unit associated with a first display unit and a second display control unit associated with a second display unit in order to display an image to the user indicating the target position based on the operation of the first operation unit and according to the position and orientation of the virtual viewpoint set based on operations on the first and the second operation units.

Concerning claim 15, Aizawa further teaches the apparatus according to claim 13, wherein the first and the second display units are different display areas of the same display apparatus (fig. 5A: output unit 306).

Concerning claim 16, Aizawa teaches the apparatus according to claim 1, further comprising an output unit configured to output information indicating the position and orientation of the virtual viewpoint set based on operations on the first and the second operation units to a generating unit configured to generate the virtual viewpoint image (¶0022: information apparatus 105), wherein the generating unit generates the virtual viewpoint image based on a plurality of images acquired by capturing an imaging region from different directions by using a plurality of imaging apparatuses, and information indicating the position and orientation of the virtual viewpoint (¶0022: image and sound data from N sensor systems 101 (i.e., cameras capturing an imaging region from different directions)).

Claim 17 is the corresponding method to the information processing apparatus according to claim 1 and is rejected under the same rationale.

Claim 18 is the corresponding method to the information processing apparatus according to claim 2 and is rejected under the same rationale.

Claim 20 is the corresponding non-transitory computer-readably storage medium to the method according to claim 17 and is rejected under the same rationale.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (US 2018/0160049 A1) in view of Perez, III et al. (US 10,373,342 B1).

Concerning claim 19, Aizawa teaches the method according to claim 17. Aizawa further teaches the method, 
wherein the target position is set based on an operation on the first operation unit by a first user (fig. 3: input unit 304; ¶0031: a virtual operation control unit 401 can accept operations from the user that designate an object (e.g., a goal post) as a target position; fig. 5A: object 701 in the virtual-viewpoint image 501 may also be a predetermined object that is tracked), and 
wherein the position and orientation of the virtual viewpoint relative to the target position are set based on an operation on the second operation unit by the first user (¶0061: user operation received from an input device such as a mouse and/or ¶0064-0066: operation of another one of three joy sticks). Not explicitly taught is a second user operating the second operation unit.
Perez, III et al. (hereinafter Perez, III) teaches content generation in an immersive environment, wherein a second user controls movement of a virtual camera using control inputs (col. 8, ll. 9-15). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Aizawa invention to use input received from a second reception unit operated by a second user to control the position and orientation of the virtual viewpoint relative to the target position in a virtual scene, as taught by Perez, III. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425